OLSZEWSKI, Judge,
concurring:
While I agree with the result reached on both issues, I wish to express my view regarding Pa.R.Crim.P. 23. As a rule of criminal procedure, Rule 23 is applicable in every case involving a proceeding before an issuing authority. I believe, however, that Rule 23 is simply not controlling here.
Granted, Rule 23 speaks of the availability of an issuing authority “at all times.” As the Court points out, however, the purpose of Rule 23 is “to prevent the violation of the rights of defendants caused by the lack of availability of the district justice.” In my view, Rule 23 was designed to both prevent overbearing and oppressive police conduct and to ensure that the defendant is given a prompt determination before a judicial officer. See Pa.R.Crim.P. 71(c); Pa.R. Crim.P. 122; Pa.R.Crim.P. 130(a). See also Pa.R.Crim.P. 22 (power to issue warrants). The evils sought to be avoided *240by having a district justice available at all times are simply not at issue when a defendant has been arrested and released by the police officer pursuant to Rule 130(b) and (d). In other words, I believe Rule 23 is controlling where the constitutional rights of the defendant may be in jeopardy, not where the defendant is released pursuant to the discretionary provision of Rule 130(b).
CIRILLO, President Judge, and JOHNSON, J., joins.